t c memo united_states tax_court david o viola and tammy j viola petitioners v commissioner of internal revenue respondent docket no filed date michael a fisher for petitioners mark j tober for respondent memorandum findings_of_fact and opinion morrison judge the respondent the irs sent the petitioners mr david o viola and ms tammy j viola a notice_of_deficiency for the tax years and in the notice the irs determined the following deficiencies and section-6662 a penalties year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure the deficiency determinations resulted from various adjustments to the items of income and deductions reported on the violas’ returns in the stipulation of settled issues the parties have resolved all the adjustments that the violas challenged except for the computational effects of the resolved adjustments the only issue for decision is whether the violas are liable for the penalty for any or all of the three years before us findings_of_fact the violas were a married couple living in ohio at all relevant times david viola owned and operated a business viola contracting llc that repaired and maintained cell phone towers and related equipment viola contracting llc is a disregarded_entity for federal_income_tax purposes the violas reported all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure income and expenses from the business on schedules c profit or loss from business in viola contracting llc received dollar_figure in non-employee compensation from an entity called revol wireless revol wireless did not issue viola contracting llc a form 1099-misc miscellaneous income the violas used mr james csaszar of the accounting firm of csaszar snider accounting services to prepare all of their federal-income-tax returns for to in mr csaszar lost his accounting license but the violas were unaware of this for the tax_year the violas provided mr csaszar with the necessary business records to prepare their tax_return including forms 1099-misc which reported dollar_figure of payments to viola contracting llc and documentation of the fact that viola contracting llc had received the dollar_figure payment from revol wireless before mr csaszar could prepare their return he suffered a stroke when the violas became aware of the stroke csaszar snider accounting services assured them that it would still be able to finish the violas’ return as the due_date for the tax_return approached mr viola periodically called csaszar snider accounting services to check that the return would be completed on time however he did not request any substantive tax_advice csaszar snider accounting services prepared the return in time for it to be filed timely no one from the accounting firm discussed the dollar_figure payment from revol wireless with the violas or gave any advice to the violas regarding the position to take on their return with respect to the revol wireless payment the accounting firm did not give the violas a copy of the return a form_1040 u s individual_income_tax_return until three weeks after it was filed mr viola briefly reviewed the return then attached to the return was a schedule c for viola contracting llc the schedule c reported dollar_figure as the gross_receipts for viola contracting llc mr viola noticed that the amount reported as gross_receipts on schedule c was the same as the total of the payments received on forms 1099-misc but that it did not include the dollar_figure payment from revol wireless mr viola assumed without confirming that the dollar_figure payment was reported elsewhere on the return the dollar_figure amount was not reported elsewhere on the return the violas concede that the amount should have been reported as gross_receipts the irs made an upward adjustment of dollar_figure to the violas’ schedule c gross_receipts in the notice_of_deficiency the violas conceded that dollar_figure of the adjustment was correct see table infra p the irs conceded the remainder of the adjustment in the stipulation of settled issues for the and tax years the violas continued to have csaszar snider accounting services prepare their returns on date the irs issued the violas a notice_of_deficiency determining the deficiencies and a section-6662 a penalty for each of the and tax years the deficiency determinations reflected various adjustments to the amounts reported on the returns in their petition the violas did not challenge some of the adjustments of the adjustments challenged in the petition the parties have resolved all except for computational adjustments ie adjustments that depend solely on other adjustments in addition the parties have come to a special agreement in the stipulation of settled issues regarding adjustments made in the notice_of_deficiency to real_estate losses reported on schedule e supplemental income and loss for and even though these adjustments were not challenged in the petition the parties have agreed that these adjustments will be recomputed to take into account the effect of other adjustments the adjustments made in the notice_of_deficiency thus fall into the following three categories adjustments not challenged by the violas adjustments the violas initially challenged that were then settled in the stipulation of settled issues filed in this case and adjustments challenged by the violas that were not settled in the stipulation of settled issues all of the adjustments in this third category are computational the adjustments in this category correspond to the following lines in the notice_of_deficiency self employment_tax for all three years addnl child_tax_credit for all three years depreciation for all three years depreciation and sec_179 expense for and itemized_deductions for all three years exemptions for and additional taxes alternative_minimum_tax for qualified dividends for and capital_gain or loss for some adjustments increase income some decrease income the stipulation of settled issues says that t he parties agree that the remaining adjustments for both of the years at issue ie the adjustments in the notice_of_deficiency other than the adjustments settled in the stipulation of settled issues are computational in nature and will be determined in accordance with the concessions described above this presumably means that the amounts of the adjustments from the notice in the above lines in the notice--category --are subject_to calculation under rule in accordance with our resolution of the case these adjustments are listed in the table below along with a description of how the parties have resolved each adjustment year line item on return amount of adjustment in the notice_of_deficiency all amounts reflect increases in income amount of adjustment conceded by the irs schedule c gross_receipts schedule c cost_of_goods_sold schedule c car and truck expenses schedule c rental or lease expenses for other business property schedule c expenses for business use of the home schedule e real_estate loss schedule c cost_of_goods_sold schedule c expenses for business use of the home schedule c cost_of_goods_sold schedule c expenses for business use of the home dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number amount of adjustment conceded by the violas dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number -0- big_number -0- big_number big_number big_number we note that the adjustments in category depend only on the resolution of the other adjustments ie those in categories and since none of the amounts in category or requires our resolution it appears that the parties should already have been able to calculate the computational adjustments in categories and therefore they should be able to calculate total mutually agreed-upon amounts of the violas’ deficiencies and tax_liabilities yet nothing in the record shows that the parties have agreed to these amounts the calculations will thus be made under rule the violas timely filed a petition requesting that this court redetermine the deficiencies which have now been settled by the parties and the penalties which remain at issue trial was held in tampa florida opinion sec_6662 and b imposes a penalty on any part of an underpayment that is attributable to a substantial_understatement_of_income_tax an understatement is generally defined as the correct_tax minus the tax_shown_on_the_return sec_6662 sec_1_6662-4 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the correct_tax required to be shown on the return sec_6662 sec_1_6662-4 income_tax regs in an exception to the accuracy-related_penalty sec_6664 provides that the amount of an underpayment is reduced by any part of an underpayment for which the taxpayer can show both reasonable_cause and good_faith sec_6664 under sec_7491 the irs must produce sufficient evidence indicating that it is appropriate to impose the the amounts of the penalties will depend on the amounts of the underpayments the parties calculate on the basis of this opinion see rule penalty see 116_tc_438 the taxpayer however bears the burden of proving that penalties are inappropriate because of reasonable_cause id the violas have conceded that many of the adjustments made in the notice_of_deficiency are correct and so they have admitted that their returns understated their tax_liabilities because the adjustments they have conceded have a net effect of increasing their tax_liability whether the understatement_of_tax for each year is substantial ie whether the understatement exceeds the greater of dollar_figure or of the correct_tax will be determined under rule the violas contend that they are not liable for the accuracy-related_penalties with respect to the items they challenged in their petition because they qualify for the reasonable-cause-and-good-faith exception the pertinent regulation - - provides the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer an isolated computational or transcriptional error generally is not inconsistent with reasonable_cause and good_faith reliance on professional advice constitutes there are other exceptions to the penalty that the violas do not invoke here ie sec_6662 provides that an understatement is reduced first where the taxpayers had substantial_authority for their treatment of an item giving rise to the understatement or second where the relevant facts affecting the treatment of an item giving rise to an understatement are adequately disclosed and the taxpayers had a reasonable basis for their treatment of that item in their answering brief the violas claimed that csaszar snider accounting services submitted their and returns without their signatures or permission that these returns were therefore not filed and that therefore sec_6662 penalties cannot be imposed for these two years see sec_6664 but the violas raised the issue of whether they filed returns only in a brief filed after trial this is too late see 55_tc_862 the violas did not even raise the issue in their opening brief which asserted only that they could argue that their and returns were never actually filed in any case we find unpersuasive the violas’ claim that the returns for and were filed without their permission mr viola testified only that he could not recall whether he had given permission to anyone at csaszar snider accounting services to file the returns furthermore the violas used csaszar snider accounting services for their and returns even though they now say the firm filed their return without their permission we find that the and returns were filed with their permission reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs whether the taxpayer acted with reasonable_cause and in good_faith thus depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the taxpayer’s knowledge and experience and the extent to which the taxpayer relied on the advice of a tax professional the portion of the underpayment attributable to the omitted payment from revol wireless the violas contend that their return did not report the dollar_figure payment from revol wireless because csaszar snider accounting services either decided that the dollar_figure payment was not includable in their income or made a clerical_error in failing to include the payment on their return a similar argument was made by the taxpayers in 136_tc_585 in woodsum we held that the taxpayers could not claim to have relied on the advice of their tax_return_preparer because there was no evidence that the tax_return_preparer made a judgment or that the taxpayers relied on it id pincite likewise there is no evidence that csaszar snider accounting services made a judgment that the revol wireless payment was not includable in the violas’ income and there is no evidence that the violas relied on any such judgment of csaszar snider accounting services in woodsum the court further held that even if the error by the tax_return_preparer was an innocent oversight such as an innocent computational or transcriptional error the taxpayers did not have reasonable_cause for signing the erroneous return id pincite for them to qualify for the reasonable-cause exception they would have to show that they made a reasonable review of the completed return and the court held that they did not do so id pincite at minimum the court held taxpayers should check returns prepared by others to make sure that each item_of_income is reported see id see also 70_tc_465 aff’d 651_f2d_1233 6th cir when mr viola examined the schedule c he noticed the revol wireless payment was not reported there he merely assumed instead of confirming that it was reported elsewhere on the return the violas failed to make a reasonable effort to be sure they ascertained their proper tax_liability therefore they did not the violas rely on thrane v commissioner tcmemo_2006_269 thrane held that the taxpayer had reasonable_cause for failure to report income in part because a reasonable inspection of the return whether or not the taxpayer actually conducted one would not have uncovered the error see id slip op pincite by contrast a reasonable inspection of the violas’ return would have uncovered the failure to report the revol wireless payment show that they had reasonable_cause and acted in good_faith with respect to the unreported payment from revol wireless the portions of the and underpayments attributable to other adjustments the violas assert that they had reasonable_cause for and acted in good_faith with respect to the full amounts of the underpayments for all three years the irs on the other hand continues to assert the same amounts of penalties originally determined in the notice_of_deficiency neither side differentiates between the types of adjustments for the purposes of the reasonable-cause-and- good-faith exception--the irs claims that the violas have not proven reasonable_cause and good_faith for any parts of the underpayments while the violas assert that the entire process they used to generate their income-tax returns demonstrates their good_faith and that they had reasonable_cause for the entire underpayments we must therefore discuss the applicability of the reasonable-cause-and-good- faith exception to adjustments in all three of the categories that we have used to classify the adjustments in the notice_of_deficiency we have already discussed the revol wireless payment supra part some of the underpayments attributable to any overreporting of schedule e real_estate losses for and may be reduced as a consequence of the special agreement described supra pp we begin with the aspects of the return that gave rise to the adjustments we have placed in category these adjustments are all computational ie they depend on other adjustments therefore whether the underpayments related to the category adjustments are excepted from the penalty depends on whether the exception applies to the other adjustments we now consider the aspects of the return that gave rise to the adjustments we have placed in category all of the facts and circumstances must be taken into account in determining whether the violas had reasonable_cause for the underpayments and acted in good_faith again the most important factor for us to consider is the extent of the violas’ efforts to report their tax_liabilities correctly woodsum v commissioner t c pincite sec_1_6664-4 income_tax regs the violas submitted a considerable amount of documentation and business records to csaszar snider accounting services in doing so they were following the same routine that they had in prior years the violas were not themselves well versed in tax matters mr viola credibly testified that he did not know what schedule e is for example he began working in construction immediately after high school and started his business after gaining on-the-job experience unlike the omission of the revol wireless payment the errors that resulted in the category adjustments were not ones that a reasonable inspection by a taxpayer with the violas’ limited tax knowledge and experience would have been likely to uncover thus taking into account all pertinent facts and circumstances we hold that the violas had reasonable_cause for claiming the category deductions they are thus not liable for section-6662 penalties for the portions of the underpayments attributable to the category adjustments we now consider the aspects of the return that gave rise to the adjustments we have placed in category the violas argue that they are entitled to full relief from the penalties on account of the process they used to generate their tax returns ie giving information to their return preparer and conducting a brief review of the resulting tax_return but they introduced no evidence about the the violas argue that they relied on the professional advice of csaszar snider accounting services with respect to the deductions and cost_of_goods_sold amounts that they concede were incorrectly reported on their return ie with respect to the aspects of their return that other than the revol wireless payment make up our category the regulation allows us to take reliance on a tax professional into consideration when determining whether the taxpayer acted with reasonable_cause and good_faith see sec b income_tax regs but because we find that the violas are not liable for the penalty on the basis of all the facts and circumstances we need not analyze their argument that they relied on the advice of a tax professional under the tests set out in 115_tc_43 aff’d 299_f3d_221 3d cir with respect to these adjustments income and expenses which as reported on the returns gave rise to these adjustments we have no way of knowing whether a reasonable review of the tax returns would have uncovered that the income and expenses were incorrectly reported see woodsum v commissioner t c pincite the violas bear the burden of proving that they had reasonable_cause for and acted in good_faith with respect to these aspects of the returns their general argument that their tax- return-preparation process was reasonable is not sufficient to meet the burden we have considered all arguments that the parties have made and we find any contentions not addressed above to be meritless irrelevant or moot to reflect the foregoing decision will be entered under rule the violas never challenged these adjustments the rule calculation must thus apply the penalty to the portion of each underpayment attributable to the category adjustments and the revol wireless payment
